 

 

Case 1:19-cv-00688-GHW Document 89 Filed 07/09/19 Page 1 of|6

~

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LENNY DYKSTRA, CASE NO.: 19-688 (GHW) (SN)

Plaintiff,
Vv

6069321 CANADA INC., SCOTT SATOV,
HOWARD DVORKIN, DEBT.COM, LLC,
and REBOUND MARKETING, LLC

Defendants.

 

DEFENDANT'S, SCOTT SATOV, 6069321 CANADA, INC, RESPONSE TO PLAINTIFF
LENNY DYKSTRA’S MOTION FOR AUTHORIZATION TO SERVE PROCESS BY
ALTERNATIVE MEANS UNDER FED. R. CIV. P. 4(£)(3) and 4(h)(2)

Thursday, July 4, 2019

Scott Satov, Pro Se
- For Defendant, Scott Satov and 6069321
Canada Ine. (an llc)

 

 

   

SCOTT SATOV
4000 Notre-Dame St W
Montreal, QC H4C 1R1
877.995.6269 Ext 700
tins seasur tin A ARIES UGE sass, Email: scotts20192019@gmail.com
~ ; Ho \ , ;
USDC SDC SBNY } .
DOCUMEN | ke
3 ELEC TRONIC ALLY FILED i
as fe 4
yi DOC 5 ET
’ : Fg DATE FIL rE 1: js * ae meee A
Na a te *
SRE SOAS ate RT A NS se eon

 

 

 
Case 1:19-cv-00688-GHW Document 89 Filed 07/09/19 Page 2 of 6

dew

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LENNY DYKSTRA, CASE NO.: 19-688 (GHW) (SN)

Plaintiff,
Vv

6069321 CANADA INC., SCOTT SATOV,
HOWARD DVORKIN, DEBT.COM, LLC,
and REBOUND MARKETING, LLC

Defendants.
/

DEFENDANT’S, SCOTT SATOV, 6069321 CANADA, INC, RESPONSE TO PLAINTIFF
LENNY DYKSTRA’S MOTION FOR AUTHORIZATION TO SERVE PROCESS BY
ALTERNATIVE MEANS UNDER FED. R. CIV. P. 4(f)(3) and 4(h)(2)
Defendants, SCOTT SATOV, 6069321 CANADA, INC. hereby responds to Plaintiffs
Motion for Authorization to Serve Process by Alternative Means Under Fed. R. Civ. 4()(3) and
4(h)(2). Plaintiff failed to effect service in a manner permitted by Fed. R. Civ. ; 4. And
Defendants states the following in support:
BACKGROUND
This Court, in its Order Quashing Service, wrote “a party may effect service outside the
United States by “using any form of mail that the clerk addresses and sends” and “ service of
process under Rule 4(f)(2)(C) (ii) defective when the service is effectuated through the mail by a
party other than the Clerk of Court” and Plaintiff did not comply with Rule 4(f)(2)(C) wp because
an employee of the law firm representing Plaintiff—not the Clerk of Court—initiated service
upon ... the “Defendants”.
Notwithstanding this Court laid bare the method of service three times, Plaintiff begs for
special treatment. Instead of simply serving defendant’s in accordance with Federal Rules, and

this Court’s Order, Plaintiff moved this Court for Reconsideration last month, then hire|a| Quebec

2|Page

 

 
i

 

Case 1:19-cv-00688-GHW Document 89 Filed 07/09/19 Page 3 of/4

Huissier to serve the papers, then file another Motion to effectuate service with a form of

privilege.
The undersigned never swore to the Quebec Officer of the Court who attempted s

Plaintiff is trying to paint Defendant in a sketchy light, as if he is trying to ‘duck’

 

and also perhaps ‘fake’ email addresses. The undersigned has only filed one email addre
served and it is correct. The other email addresses are also correct.

It is Plaintiff and Plaintiffs counsel themselves who behave as if they are above t
failing to adhere to the Hague Convention, failing to translate the documents, and failing
in accordance to the rules, even when Plaintiff has an available method of easy proper $e

Defendants do not appreciate Plaintiffs counsel falsely accusing Defendant of $v
to an officer of the Quebec Court nor confusing any party with respect to email addresses
contact information filed with this Court is accurate.

Defendants believe Plaintiffs are wasting this Court’s time in a frivolous extortio1
strategy.

Count I of the Complaint is for Breach of Contract, yet no Contract is attached to
Complaint. |

The asset being sued for is of no value.

CONCLUSION

Service of Process against Defendants must be comply with Federal Law, Local
and the Hague Convention. Plaintiff seeks bite after bite, after bite, of the apple attemptil
bend the rules. Plaintiffs ought to follow the rules and not be granted any special privile

Respectfully submitted,

By:

 

SCOTT SATOV
4000 Notre-Dame St W

ervice.
service,

ss to be

he law,
to serve
rvice.

vearing

$. The

nist

the

Statutes,
ng to

ge.

3|Page

 

 
Case 1:19-cv-00688-GHW Document 89 Filed 07/09/19 Page 4 of

Montreal, QC HAC 1R1
877.995.6269 Ext 700
Email: scotts20192019/@gmail.com

 

g

 

4|Page
 

 

Case 1:19-cv-00688-GHW Document 89 Filed 07/09/19 Page 5 of 6

Certificate of Service
On April 17, 2019, I filed the "Motion to Quash" with the clerk of court for the U.S!
Court, Southern District of New York. I hereby certify that I have served the attached docun

all counsel and/or pro se parties of record by a manner authorized by Federal Rules of Civil

Procedure 5 (b)(2).

 

Matthew Jason Kokot
Pierce Bainbridge Beck Price & Hecht LLP
277 Park Avenue, 45th Floor

New York, NY 10017

212-484-9866

Fax: 646-968-4125

_ Email: mkokot@piercebainbridge.com

a
L

ATTORNEY TO BE NOTICED

  
    
 
   

Eric M. Creizman

Pierce Bainbridge Beck Price & Hecht LLP
277 Park Avenue, 45th Floor

|New York, NY 10017

212-484-9866

Fax: 646-968-4125

Email: ecreizman@piercebainbridge.com
ATTORNEY TO BE NOTICED

 

Scott Michael Zaslav
Moskowitz, Mandell, Salim & Simowitz, P.A.
800 Corporate Drive

Suite 500

Fort Lauderdale, FL 33334

954-491-2000

Email: szaslav@mmsslaw.com

LEAD ATTORNEY

| ATTORNEY TO BE NOTICED

 

 

 

District

nent on

 

ES

es

4
a
.
4

   
 

| 5|Page

 
seg ies

rieur de étiquetted'e

pene ens 7 Ex Express™ ici, fi

al F

Seppe

6

Placez le caté on

 

  

 
 
 
  

ow £ *

Su op:
Lh, fa

 

 

 

e 3
e 4
3
5
is
@ 5
—
nM
—
—

  

. inte rat on

:
| UMa SN~AN
LOOOT
usa

iSsura LENT

 
 

ANZOLOLOBLOLEE

ssajdxy
@

~ wwe vou rN

Case't: 49-0V- oosse ory Soe ea tM BO" Filewor

 

  

 

 

VL9d |

   
  

 

 

     
 

Sol/ peee asus '

 
 

 

 

(sn)

avez6soviersas

 

 

1

JYVNO
LYNOD LOWLSI SaL
MEL ot Vig

  
   

$210-G08 (2

£000} AN MHOA M3

 

VLS G3LIN

 

  
  

   

ote

j

 

 

 
